UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-1170902 FLORIDA COMMUNITY BANKS, INC. (Exact name of registrant as specified in its charter) Florida 35-2164765 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 1400 North 15th Street, Immokalee, Florida 34142-2202 (Address of principal executive offices) (Including zip code) (239)657-3171 (Issuer's Telephone Number, Including Area Code) No Change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filero Accelerated filer x Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b of the Exchange Act). Yes o Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $0.01 par Outstanding at July 31, 2007: 6,591,387 Form 10-Q FLORIDA COMMUNITY BANKS, INC. June 30, 2007 TABLE OF CONTENTS Page No. Part I - Financial Information Item 1 -Consolidated Financial Statements (Unaudited) Consolidated Statements of Financial Condition as of June 30, 2007 and December 31, 2006 3 Consolidated Statements of Income for the Three Months and Six Months Ended June 30, 2007 and 2006 4 Consolidated Statement of Shareholders' Equity for the Six Months Ended June 30, 2007 5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 6 Notes to Consolidated Financial Statements 7 Item 2 -Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 - Quantitative and Qualitative Disclosures about Market Risk 18 Item 4 - Controls and Procedures 19 Part II - Other Information Item 1 - Legal Proceedings 20 Item 1A - Risk Factors 20 Item 4 - Submission of Matters to a Vote of Security Holders 20 Item 6 - Exhibits 21 Signatures 23 PART I - FINANCIAL INFORMATION Item 1 - Financial Statements Table FLORIDA COMMUNITY BANKS, INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION June 30, 2007 (Unaudited) and December 31, 2006 June 30, 2007 (Unaudited) December 31,2006 Assets Cash and due from banks $ 11,012,301 $ 19,013,130 Interest-bearing demand deposits with banks 655,195 1,499,212 Federal funds sold 3,122,000 100,000 Cash and Cash Equivalents 14,789,496 20,612,342 Securities held-to-maturity, fair value of $118,566,677 in 2007 and $99,976,028 in2006 121,345,206 101,109,108 Other investments-securities 5,149,965 5,595,465 Other investments-partnerships 1,215,875 1,263,875 Loans held-for-sale 396,750 145,600 Loans, net of unearned income 816,107,059 869,462,473 Allowance for loan losses (13,524,777 ) (13,590,000 ) Net Loans 802,582,282 855,872,473 Premises and equipment, net 17,536,312 14,455,093 Accrued interest 6,550,675 6,640,337 Foreclosed real estate 1,062,499 2,403,435 Deferred taxes, net 5,706,271 6,425,467 Other assets 3,790,874 2,154,231 Total Assets $ 980,126,205 $ 1,016,677,426 Liabilities and Shareholders’ Equity Liabilities Deposits Noninterest-bearing $ 88,354,762 $ 109,481,282 Interest-bearing 711,886,381 725,980,218 Total Deposits 800,241,143 835,461,500 Short-term borrowings — 694,000 Accrued interest 3,567,732 2,767,839 Deferred compensation 227,497 246,635 FHLB advances 45,000,000 55,000,000 Subordinated debentures 30,929,000 30,929,000 Other liabilities 2,025,400 1,011,138 Total Liabilities 881,990,772 926,110,112 Shareholders’ Equity Common stock - par value $0.01 per share, 10,000,000 shares authorized, 6,591,387 shares issued and outstanding at June 30, 2007 and December 31, 2006 65,914 65,914 Paid-in capital 18,465,465 18,445,864 Retained earnings 79,604,054 72,055,536 Total Shareholders’ Equity 98,135,433 90,567,314 Total Liabilities and Shareholders’ Equity $ 980,126,205 $ 1,016,677,426 3 FLORIDA COMMUNITY BANKS, INC. CONSOLIDATED STATEMENTS OF INCOME Three Months and Six Months Ended June 30, 2007 and 2006 (Unaudited) Table Three Months Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 Interest Income Interest and fees on loans $ 18,836,484 $ 20,982,340 $ 38,024,290 $ 39,058,330 Interest and dividends on taxable securities 1,115,912 691,280 2,195,527 1,375,694 Interest on tax-exempt securities 207,132 — 398,191 — Interest on federal funds sold and other interest income 147,418 245,190 383,654 383,503 Total Interest Income 20,306,946 21,918,810 41,001,662 40,817,527 Interest Expense Interest on deposits 8,339,232 7,479,587 16,768,696 13,525,377 Interest on borrowed funds 1,263,109 1,036,866 2,476,245 1,964,252 Total Interest Expense 9,602,341 8,516,453 19,244,941 15,489,629 Net Interest Income 10,704,605 13,402,357 21,756,721 25,327,898 Provision for loan losses — 2,410,000 299,100 3,390,000 Net Interest Income After Provision for Loan Losses 10,704,605 10,992,357 21,457,621 21,937,898 Noninterest Income Customer service fees 358,309 419,845 700,165 844,766 Secondary market loan fees 135,623 222,415 248,844 363,076 Gain on sale of other real estate 404,921 - 404,921 - Other operating income 112,003 496,842 283,489 890,425 Total Noninterest Income 1,010,856 1,139,102 1,637,419 2,098,267 Noninterest Expenses Salaries and employee benefits 2,780,978 2,361,659 5,372,064 4,599,003 Occupancy and equipment expense 653,505 536,632 1,250,435 1,051,978 Other operating expenses 1,018,336 842,565 1,716,747 1,551,681 Total Noninterest Expenses 4,452,819 3,740,856 8,339,246 7,202,662 Income before income taxes 7,262,642 8,390,603 14,755,794 16,833,503 Income tax expense 2,733,304 3,230,631 5,559,429 6,479,627 Net Income $ 4,529,338 $ 5,159,972 $ 9,196,365 $ 10,353,876 Basic earnings per common share $ 0.69 $ 0.78 $ 1.40 $ 1.57 Diluted earnings per common share 0.68 0.77 1.37 1.55 Cash dividends declared per common share 0.25 0.21 0.25 0.21 Weighted average common shares outstanding - basic 6,591,387 6,573,331 6,591,387 6,579,953 Weighted average common shares outstanding - diluted 6,701,509 6,667,639 6,700,705 6,664,764 See notes to consolidated financial statements 4 FLORIDA COMMUNITY BANKS, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY Six months Ended June 30, 2007 (Unaudited) Table Common Stock Paid-in Capital Retained Earnings Total Balance at December 31, 2006 $ 65,914 $ 18,445,864 $ 72,055,536 $ 90,567,314 Cash dividends - Common $0.25 per share — — (1,647,847 ) (1,647,847 ) Stock-based compensation expense — 19,601 — 19,601 Net income - six months ended June 30, 2007 — — 9,196,365 9,196,365 Balance at June 30, 2007 $ 65,914 $ 18,465,465 $ 79,604,054 $ 98,135,433 See notes to consolidated financial statements 5 FLORIDA COMMUNITY BANKS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Six months Ended June 30, 2007 and 2006 (Unaudited) Table Six Months Ended June 30, 2007 2006 Operating Activities Net Income $ 9,196,365 $ 10,353,876 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 299,100 3,390,000 Compensation associated with the issuance of options, net of tax 19,601 48,833 Gain on sale of other real estate owned property (404,921 ) — Loss on disposal of premises and equipment 2,780 — Depreciation, amortization, and accretion, net 524,232 550,617 Decrease (increase) in accrued interest receivable 89,662 (182,740 ) Increase in accrued interest payable 799,893 154,366 (Increase) decrease in deferred tax asset, net 719,196 (1,277,543 ) Other, net (575,217 ) 254,970 Net Cash Provided By Operating Activities 10,670,691 13,292,379 Investing Activities Purchase of investment securities held-to-maturity (23,472,981 ) — Proceeds from pay-downs of investment securities held-to-maturity 3,187,285 2,628,298 (Purchase)/sale of other investment securities 445,500 (267,200 ) Net decrease (increase) in loans to customers 52,241,765 (109,130,687 ) Proceeds from other investments 48,000 — Proceeds from the sale of premises and equipment 12,536 — Purchase of premises and equipment (3,596,873 ) (396,263 ) Proceeds from the sale of other real estate owned 2,203,435 — Net Cash Provided By (Used In) Investing Activities 31,068,667 (107,165,852 ) Financing Activities Net increase (decrease) in demand deposits, NOW accounts and savings accounts (24,178,182 ) 38,373,912 Net increase (decrease) in certificates of deposits (11,042,175 ) 82,126,898 Repayments of short-term borrowings (694,000 ) (24,988,000 ) Repayments of other debt — (5,267 ) Issuance of subordinated debentures — 20,010,000 Net decrease in FHLB advances (10,000,000 ) (5,000,000 ) Dividends paid (1,647,847 ) (1,373,286 ) Net Cash (Used In) Provided By Financing Activities (47,562,204 ) 109,144,257 Net (Decrease) Increase in Cash and Cash Equivalents (5,822,846 ) 15,270,784 Cash and Cash Equivalents at Beginning of Period 20,612,342 32,368,349 Cash and Cash Equivalents at End of Period $ 14,789,496 $ 47,639,133 See notes to consolidated financial statements 6 FLORIDA COMMUNITY BANKS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (Unaudited) Note A - Basis of Presentation Table Florida Community Banks, Inc. (“FCBI” or the “Company”) is a bank holding company, which owns all of the common stock of Florida Community Bank (“Bank” or “FCB”) and special purpose business trusts organized to issue Trust Preferred Securities. The special purpose business trusts are not consolidated in the financial statements that are included elsewhere herein. The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and disclosures required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the six-month period ended June 30, 2007, are not necessarily indicative of the results that may be expected for the year ending December 31, 2007 The consolidated statement of financial condition at December 31, 2006, has been derived from the audited financial statements at that date, but does not include all of the information and related disclosures required by accounting principles generally accepted in the United States for complete financial statements. The interim unaudited consolidated financial statements contained herein should be read in conjunction with the audited financial statements and disclosures included in Florida Community Banks, Inc.'s Annual Report on Form 10-K for the year ended December 31, 2006. Some items in the June 30, 2006, financial information have been reclassified to conform to the June 30, 2007, presentation. Note B - Critical Accounting Policies Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The determination of the adequacy of the allowance for loan losses is based on estimates that are particularly susceptible to significant changes in the economic environment and market conditions. In connection with the determination of the estimated losses on loans, management obtains independent appraisals for significant collateral. While management uses available information to recognize losses on loans, further reductions in the carrying amounts of loans may be necessary based on changes in local economic conditions. In addition, regulatory agencies, as an integral part of their examination process, periodically review the estimated losses on loans. Such agencies may require the Bank to recognize additional losses based on their judgments about information available to them at the time of their examination. Because of these factors, it is reasonably possible that the estimated losses on loans may 7 FLORIDA COMMUNITY BANKS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (Unaudited) Note B – Critical Accounting Policies-Continued change materially in the near term. However, the amount of the change that is reasonably possible cannot be estimated. Note C - Income Taxes Effective January 1, 2007, the Company adopted Financial Accounting Standards Board's ("FASB") Financial Interpretation No. (“FIN”) 48, Accounting for Uncertainties in Income Taxes, an Interpretation of FASB Statement No. 109. FIN 48 requires the Company to record a liability, referred to as an unrecognized tax benefit ("UTB"), for the entire benefit when it believes a position taken in a past or future tax return has a less than 50% chance of being accepted by the taxing or adjudicating authority.If the Company determines the likelihood of a position being accepted is greater than 50%, but less than 100%, the Company should record a UTB for the amount that it believes will not be accepted by the taxing authority. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. Management has determined that there are no significant uncertain tax positions requiring recognition in the financial statements at the adoption date of January 1, 2007, nor did any arise for the period ending June 30, 2007. The Company may from time to time be assessed interest or penalties by taxing authorities. Historically such assessments have been minimal and immaterial to the financial statements taken as a whole. It is the policy of the Company that these type of assessments be classified as income tax expense in the financial statements. The effective tax rate of approximately 37.68% and 38.49% for the six months ended June 30, 2007 and 2006, respectively, is more than the federal statutory tax rate for corporations; this is principally because of the effect of state income taxes, net of federal tax benefit. Note D - Securities The Company applies the accounting and reporting requirements of Statement of Financial Accounting Standards ("SFAS") No. 115, Accounting for Certain Investments in Debt and Equity Securities as amended. This pronouncement requires that all investments in debt securities be classified as either "held-to-maturity" securities, which are reported at amortized cost; trading securities, which are reported at fair value, with unrealized gains and losses included in earnings; or "available-for-sale" securities, which are reported at fair value, with unrealized gains and losses excluded from earnings and reported in a separate component of shareholders' equity (net of deferred tax effect). 8 FLORIDA COMMUNITY BANKS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (Unaudited) Note D - Securities - Continued The carrying amounts of securities as shown in the consolidated statements of financial condition and their approximate fair values at June 30, 2007 and December 31, 2006 were as follows: Gross Amortized Cost Gross Unrealized Gains Estimated Unrealized Losses Fair Value Securities Held-to-Maturity June 30, 2007: FHLB and FHLMC agency notes $ 18,494,011 $ — $ 212,831 $ 18,281,180 Municipal securities 20,602,822 — 569,380 20,033,442 Mortgage-backed securities 82,248,373 5,980 2,002,298 80,252,055 $ 121,345,206 $ 5,980 $ 2,784,509 $ 118,566,677 December 31, 2006: FHLB and FHLMC agency notes $ 12,530,776 $ 28,181 $ 43,207 $ 12,515,750 Municipal securities 16,765,363 136,498 19,021 16,882,840 Mortgage-backed securities 71,812,969 53,473 1,289,004 70,577,438 $ 101,109,108 $ 218,152 $ 1,351,232 $ 99,976,028 The following tables show our investments' gross unrealized losses and fair value, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position, at June 30, 2007. Less Than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses FHLB and FHLMC agency notes $ 10,353,450 $ 174,949 $ 1,961,000 $ 37,882 $ 12,314,450 $ 212,831 Municipal securities 20,033,442 569,380 — — 20,033,442 569,380 Mortgage-backed securities 30,917,674 533,443 48,609,480 1,468,855 79,527,154 2,002,298 Total $ 61,304,566 $ 1,277,772 $ 50,570,480 $ 1,506,737 $ 111,875,046 $ 2,784,509 Management evaluates securities for other-than-temporary impairment at least on a quarterly basis, and more frequently when economic or market concerns warrant such evaluation. Consideration is given to (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer, and (3) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. 9 FLORIDA COMMUNITY BANKS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (Unaudited) Note D - Securities - Continued The Company believes all individual securities at June 30, 2007, that were in an unrealized loss position or impaired for the timeframes indicated above are deemed not to be other-than-temporary impairments. Substantially all of these positions are backed by 1-4 family mortgages and the unrealized loss of these securities is based solely on interest rate changes and not due to credit ratings. Management intends to hold these securities until maturity. Note E - Subordinated Debentures On May 12, 2006, FCBI Capital Trust II (“Trust II”), a Delaware statutory trust, received $20,000,000 in proceeds.The proceeds of the Trust II transaction and the $10,000,000 in proceeds from the prior statutory trust established June 21, 2002, FCBI Capital Trust I ("Trust I") transaction were then used by the trusts to purchase an equal amount of floating-rate subordinated debentures (the "subordinated debentures") of the Company. The Company has fully and unconditionally guaranteed all obligations of the trusts on a subordinated basis with respect to the preferred securities. Subject to certain limitations, the preferred securities qualify as Tier 1 capital and are presented in the consolidated statements of financial condition as subordinated debentures. The sole assets of the trusts are the subordinated debentures issued by the Company. Both the preferred securities of the trusts and the subordinated debentures of the Company each have approximately 30-year lives. However, both the Company and the trusts have call options of five years, subject to regulatory capital requirements. Note F - Shareholders’ Equity In October 2006, the Company declared a stock split of 1.2 shares for each of the Company's outstanding shares of common stock. The effect of this stock split has been retroactively reflected in the financial statements. All references to weighted average shares outstanding and per share amounts included in the accompanying financial statements and notes reflect the stock split and its retroactive effects. Note G - Segment Information All of the Company’s offices offer similar products and services, are located in the same geographic region, and serve the same customer segments of the market. As a result, management considers all units as one operating segment and therefore feels that the basic financial statements and related footnotes provide details related to segment reporting. Note H - Stock-Based Compensation On January 1, 2006, the Company adopted SFAS No. 123(R), Share-Based Payment, which requires all stock-based payments to employees to be recognized in the income statement based on their fair 10 FLORIDA COMMUNITY BANKS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (Unaudited) Note H - Stock-Based Compensation - Continued values. The Company adopted SFAS No. 123(R) using the modified prospective transition method. The modified prospective transition method does not require the restatement of prior periods to reflect the fair value method of expensing stock-based compensation. SFAS No. 123(R) does require a cumulative effect adjustment of previously recognized compensation expense in order to estimate forfeitures for awards outstanding on the adoption date. The cumulative effect adjustment was immaterial. The Company uses the Black-Scholes option pricing model for all grant date estimations of fair value as the Company believes that its stock options have characteristics for which the Black-Scholes model provides an acceptable measure of fair value. The expected term of an option represents the period of time that the Company expects the options granted to be outstanding. The Company bases this estimate on a number of factors including vesting period, historical data, expected volatility and blackout periods. The expected volatility used in the option pricing calculation is estimated considering historical volatility. The Company believes that historical volatility is a good predictor of the expected volatility. The expected dividend yield represents the expected dividend rate that will be paid out on the underlying shares during the expected term of the option, taking into account any expected dividend increases. The Company's options do not permit option holders to receive dividends and therefore the expected dividend yield was factored into the calculation. The risk-free rate is assumed to be a short-term treasury rate on the date of grant, such as a U.S. Treasury zero-coupon issue with a term equal to the expected term of the option. The additional disclosure requirements of SFAS No. 123(R) have been omitted due to immateriality. Note I - Commitments and Contingencies In the normal course of business the Company enters into commitments to extend credit, which are agreements to lend to customers as long as there is no violation of any condition established in the contract. Commitments generally have fixed expiration dates or other termination clauses and generally require a payment of fees. Since commitments may expire without being drawn upon, the amounts reported do not necessarily represent expected future cash flows. Standby letters of credit are commitments issued by the Company to guarantee the performance of a customer to a third party. These guarantees are primarily issued to support public and private borrowing arrangements, including commercial paper, bond financing and similar transactions, and expire in decreasing amounts with terms ranging from one to four years. The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers. 11 FLORIDA COMMUNITY BANKS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (Unaudited) Note I - Commitments and Contingencies - Continued The following represents the Company’s commitments to extend credit and standby letters of credit as of June 30, 2007 and December 31, 2006: June 30, 2007 December 31,2006 Commitments to extend credit $ 135,554,898 $ 203,088,000 Standby and commercial letters of credit 1,410,635 2,427,000 Total commitments and contingencies $ 136,965,533 $ 205,515,000 Florida Community Bank, as part of its retail mortgage loan production activities, routinely enters into short-term commitments to originate fixed rate loans. Most of the loans will be sold to third party correspondent banks upon closing. For those loans, the Company enters into individual forward sales commitments at the same time the commitment to originate is finalized. While the forward sales commitments function as an economic hedge and effectively eliminate the Company's financial risk of rate changes during the rate lock period, both the commitment to originate mortgage loans that will be sold and the commitment to sell the mortgage loans are derivatives, the fair values of which are essentially equal and offsetting, whereas the Company primarily acts as intermediary between the borrower and the ultimate lender. The Company invested in a Partnership, AMD-FCB, LLP, formed to build and lease an office building in which the Bank will lease space upon completion. In early 2007, the Partnership entered into a construction agreement with a third party bank. The Company and the other 50% partner have each guaranteed 50% of a construction loan totaling approximately $6,600,000. In addition, the Bank has entered into a 15 year lease agreement with AMD-FCB, LLP to lease 16,809 square feet of the building, approximately one-half. The annual lease payments are projected to be approximately $445,000, with annual increases based on the Consumer Price Index. Note J - Recent Accounting Pronouncements Effective January 1, 2007, the Company adopted the provisions of SFAS No. 155, "Accounting for Certain Hybrid Financial Instruments, an amendment of FASB Statements No. 133 and 140." SFAS No. 155 permits, but does not require, fair value accounting for hybrid financial instruments that contain an embedded derivative that would otherwise require bifurcation in accordance with SFAS No. 133, "Accounting for Derivative Instruments and Hedging Activities." Concurrently, the Company adopted the provisions of SFAS No. 133, Implementation Issue No. B40, "Embedded Derivatives: Application of Paragraph 13(b) to Securitized Interests in Prepayable Financial Assets." In Implementation Issue No. B40, the FASB concluded that a securitized interest in prepayable financial assets would not be subject to the bifurcation requirements of SFAS No. 155, provided that the securitized interest met certain criteria. The adoption of SFAS No. 155 and SFAS No. 133, Implementation Issue No. B40 did not have a material impact on the Company's financial statements. Note J - Recent Accounting Pronouncements - Continued In March 2006, the FASB issued SFAS No. 156, Accounting for Servicing of Financial Assets, [an amendment of FASB Statement No. 140].This Statement provides the following: 1) revised guidance on when a servicing asset and servicing liability should be recognized; 2) requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practicable; 3) permits an entity to elect to measure servicing assets and servicing liabilities at fair value each reporting date and report changes in fair value in earnings in the period in which the changes occur; 4) upon initial adoption, permits a onetime reclassification of available-for-sale securities to trading securities for securities which are identified as offsetting the entity's exposure to changes in the fair value of servicing assets or liabilities that a service elects to subsequently measure at fair value; and 5) requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional footnote disclosures. This Standard is effective as of the beginning of an entity's first fiscal year that begins after September 15, 2006 with the effects of initial adoption being reported as a cumulative-effect adjustment to retained earnings. The adoption of this statement had no material effect on the Company's financial statements. In June 2006, the FASB issued FIN 48, Accounting for Uncertainly in Income Taxes, [an interpretation of FASB Statement No. 109], which prescribes a recognition threshold and measurement attribute for a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. FIN 48 is effective for fiscal years beginning after December 15, 2006. The Company has determined that the adoption of FIN 48 had no material effect on the financial statements. In September 2006, the FASB issued SFAS No. 158, Employers' Accounting for Defined Benefit Pension and Other Postretirement Plan, [an amendment of FASB Statements No. 87, 88, 106 and 132(R)]. This Statement requires a postretirement plan (other than a multiemployer plan) as an asset or liability in its balance sheet, beginning with year end 2006, and to recognize changes in the funded status in the year in which the changes occur through comprehensive income beginning in 2007. Additionally, defined benefit plan assets and obligations are to be measured as of the date of the employer's fiscal year-end, starting in 2008. The adoption of this statement had no material effect on the Company's financial statements. Effect of newly issued but not yet effective accounting standards: In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements.
